             Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 1 of 16




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP.,

 Plaintiff                                                  18-cv-9999 (RA)

 v.

 OHMYGOD 1, ONOUROWN, OTP, OUT,                      FINAL DEFAULT JUDGMENT
 OUTDOOR LEISURE SPORTS SHOP, OWER CO.                   AND PERMANENT
 LTD., PANYANLING, PASTTAN, PCOCO, PER,                 INJUNCTION ORDER
 PINLILILI,  PRIVATESHELF,    PROGADGETS,
 QINGQINGYUNYI,       QINGSHA'S    STORE,
 QIUQIUDEXIAOWU, QUALITY GOODS, RED
 DRAGONFLY SCIENCE AND TECHNOLOGY,
 REDROSEFLOWER,           RONGRONGSTORE,
 ROSEPRINCESS2007,             RTUHGDAYT,
 RUANMEDEXIAODIAN, RUITONG MARKET,
 SANMING            XUEYUAN           002,
 SANYANGKAITAI2626, SEEINGHERE, SENKEYI,
 SF TIMES, SHAMROCK, SHENZHEN ONESHOW
 TECHNOLOHY LTD.COM, SHENZHENMOMODA,
 SHENZHENSHISHIZHONGSHENMAOYIYOUXIA
 NGONGSI,
 SHENZHENSHIYUWENCHUANGXINKEJIYOUXI
 ANGONGSI,
 SHENZHENSHIZHUORIHANGKEJIYOUXIANGO
 NGSI, SHHBHBLC, SHOPLNG, SHUYISHOP,
 SINCETHEN,     SIYUEJIE,   SKAD,   SLDE,
 SNOWBIRD, SOFLQLQ, SONGFENGXIAODIAN,
       Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 2 of 16




SOULMALL,      SPO,    SPORTS       STATION,
STARMERXSHOP,               STARRY_NIGHT,
SUNFLOWERMIA, SUPER BIG MARKET, SUPER
CAT, SUPER DEAL TRADE, SUPERBOXI, SYSO,
SZ-HAOMEN,      TAISONG,     TANGTANGNIU,
TEENAGE DREAM, TERRY IS WORLD, TETSU,
THE      LIFE       STORE,       TIFFYLOVE,
TINGTINGSHISHANG,           TONGTONGTOP,
TOOLOU,     TRAVEL_EXPLORE_3C         STORE,
TSMART,    VILTECK,    WAN      LI    SHENG,
WANGJINHUA200810,        WANGSHIWENWEN,
WANGWANGHONGLING,          WANGZHIHUI001,
WANYUANYUAN,           WAS,         WEIJINYI,
WEISHUAIWOSHIXUE,          WEIZHONGZHAN,
WELFARENOW, WEN BIN SHOP, WENDY001,
WENZHANGBUZHIN, WHUYANQI, WISLNR,
WLO, WOCLINTON, WOODEN LIN, SENMAI
STORE    ROOM,      WSY270799166@163.COM,
WUHUANHUAN588,                XIAOANHONG,
XIAODILUCK, XIAOFUDIANPU, XIAOKUYOX,
XIAOXIAOCHONGWUSTORE, XIAOXIAOZOU,
XIAOYINGAIQIU, XIE KAIKUI SHOP, XIEJJY, XIN
LIN        TECHNOLOGY,             XING_MAI,
XIUFEIDEXINDIANBU,                   XUEWEI,
YANYANSIXOASEN, YLANYA, YOUMENGGO,
YOUTH TEAM, YUE MENG STORE, YUHUI
STORE,        YUNCHAN00,            YY123456,
ZHANGFENGSTORE,             ZHAOBINGBING,
ZHENGFACAI,                ZHENGZECHENG,
ZHOUCHENG157, ZHOUXIAORAN, ZP123456, ZT
TRADE,    ZWS-SHOP,      ZWYOUTH33        and
ZWYOUTH44,

Defendants
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 3 of 16




                                     GLOSSARY

      Term                                  Definition                               Docket Entry
                                                                                       Number
Plaintiff or      Ideavillage Products Corp.                                             N/A
Ideavillage
Defendants        OhmyGod 1, Onourown, otp, OUT, Outdoor Leisure Sports                  N/A
                  Shop, ower co. ltd., panyanling, pasttan, PCOCO, per, pinlilili,
                  privateshelf, Progadgets, qingqingyunyi, Qingsha's Store,
                  qiuqiudexiaowu, Quality Goods, Red Dragonfly Science And
                  Technology,            Redroseflower,           rongrongstore,
                  roseprincess2007, rtuhgdayt, ruanmedexiaodian, RuiTong
                  Market, SanMing XueYuan 002, sanyangkaitai2626,
                  seeinghere, senkeyi, SF TIMES, SHAMROCK, shenzhen
                  oneshow       technolohy      Ltd.com,      Shenzhenmomoda,
                  shenzhenshishizhongshenmaoyiyouxiangongsi,
                  shenzhenshiyuwenchuangxinkejiyouxiangongsi,
                  shenzhenshizhuorihangkejiyouxiangongsi,          SHHBHBLC,
                  shoplng, shuyishop, SinceThen, siyuejie, skad, slde,
                  Snowbird, SOFLQLQ, songfengxiaodian, SoulMall, spo,
                  sports station, StarmerxShop, Starry_night, sunflowermia,
                  super big market, SUPER CAT, Super Deal Trade, superboxi,
                  syso, sz-haomen, taisong, Tangtangniu, Teenage Dream,
                  Terry is World, Tetsu, The life store, tiffylove,
                  tingtingshishang,          TONGTONGTOP,                 toolou,
                  Travel_Explore_3C Store, tSmart, VILTECK, Wan Li Sheng,
                  wangjinhua200810, wangshiwenwen, wangwanghongling,
                  wangzhihui001,         wanyuanyuan,        was,       Weijinyi,
                  weishuaiwoshixue, weizhongzhan, welfarenow, Wen bin
                  shop, Wendy001, wenzhangbuzhin, Whuyanqi, wislnr, wlo,
                  woclinton,      Wooden      Lin,    Senmai      store    room,
                  wsy270799166@163.com, wuhuanhuan588, xiaoanhong,
                  XiaoDiLuck,               xiaofudianpu,             xiaokuyox,
                  xiaoxiaochongwustore, xiaoxiaozou, xiaoyingaiqiu, Xie
                  Kaikui shop, Xiejjy, Xin Lin Technology, xing_mai,
                  xiufeidexindianbu,      xuewei,    yanyansixoasen,      ylanya,
                  YouMengGo, Youth team, Yue Meng Store, Yuhui store,
                  Yunchan00, yy123456, zhangfengstore, zhaobingbing,
                  zhengfacai, zhengzecheng, zhoucheng157, zhouxiaoran,
                  zp123456, ZT Trade, ZWS-shop, zwyouth33 and zwyouth44
Defaulting        otp, OUT, Outdoor Leisure Sports Shop, pasttan, PCOCO,                 N/A
Defendants        per,    pinlilili,    Qingsha's     Store,    qiuqiudexiaowu,
                  ruanmedexiaodian, RuiTong Market, SanMing XueYuan 002,
                  SF TIMES, shenzhen oneshow technolohy Ltd.com,
                  shenzhenshizhuorihangkejiyouxiangongsi,          6++%+%/&
                  shoplng, SinceThen, skad,Snowbird, songfengxiaodian,

                                            i
       Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 4 of 16




                 spo, StarmerxShop, SUPER CAT, Super Deal Trade,
                 syso, Tangtangniu,        The life store, TONGTONGTOP,
                 toolou,      tSmart      ,     VILTECK, wangjinhua200810,
                 wangshiwenwen,         wangwanghongling, wangzhihui001,
                 wanyuanyuan, was, Weijinyi, weizhongzhan, welfarenow,
                 Wen bin shop, Wendy001, Whuyanqi, wislnr, wlo,
                 wsy270799166@163.com,            xiaoanhong,       xiaofudianpu,
                 xiaokuyox,          xiaoxiaochongwustore,            xiaoxiaozou,
                 xiaoyingaiqiu,        Xie       Kaikui         shop,        xiejjy,
                 xiufeidexindianbu, xuewei, ylanya, Yue Meng Store, Yuhui
                 store, Yunchan00,             yy123456,          zhangfengstore,
                 zhengfacai, zhoucheng157, zhouxiaoran and zp123456
Wish             Wish.com, a San Francisco, California-based, online                      N/A
                 marketplace and e-commerce platform owned by
                 ContextLogic, Inc., a Delaware corporation (“ContextLogic”),
                 that allows manufacturers and other third-party merchants,
                 like Defendants, to advertise, distribute, offer for sale, sell and
                 ship their retail products, which, upon information and belief,
                 primarily originate from China, directly to consumers
                 worldwide and specifically to consumers residing in the U.S.,
                 including New York
Sealing Order    Order to Seal File entered on October 30, 2018                          Dkt. 1
Complaint        Plaintiff’s Complaint filed on October 30, 2018                         Dkt. 8
Application      Plaintiff’s ex parte application for: 1) a temporary restraining      Dkts. 14-18
                 order; 2) order restraining assets and Merchant Storefronts (as
                 defined infra); 3) order to show cause why a preliminary
                 injunction should not issue; 4) an order authorizing bifurcated
                 and alternative service; and 5) an order authorizing expedited
                 discovery filed on October 30, 2018
Lombardo Dec.    Declaration of LoriAnn Lombardo in Support of Plaintiff’s               Dkt. 16
                 Application
Arnaiz Dec.      Declaration of Jessica Arnaiz in Support of Plaintiff’s                 Dkt. 17
                 Application
Wolgang Dec.     Declaration of Spencer Wolgang in Support of Plaintiff’s                Dkt. 15
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining Assets             Dkt. 22
                 and Merchant Storefronts; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Bifurcated and Alternative Service; and 5) Order
                 Authorizing Expedited Discovery entered on October 31,
                 2018
PI Show Cause    November 20, 2018 hearing to show cause why a preliminary                N/A
Hearing          injunction should not issue
PI Order         November 20, 2018 Preliminary Injunction Order                          Dkt. 24


                                            ii
      Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 5 of 16




Touch Marks     U.S. Trademark Registration No. 4,422,095 for the wordmark     N/A
                “FINISHING TOUCH” for goods in Class 8, U.S. Trademark
                Reg. No. 4,693,272 for the wordmark “YES! BY FINISHING
                TOUCH” for goods in Class 8, U.S. Trademark Registration
                No. 5,318,698 for the wordmark “FLAWLESS” for goods in
                Class 8, U.S. Trademark Registration No. 5,391,994 for the
                wordmark “FLAWLESS” for goods in Class 8, U.S.
                Trademark Registration No. 5,325,690 for the wordmark
                “FINISHING TOUCH FLAWLESS” for goods in Class 8,
                U.S. Trademark Registration No. 5,537,019 for the wordmark
                “FLAWLESS LEGS” for goods in Class 8, U.S. Trademark
                Registration No. 5,576,996 for the wordmark “FLAWLESS
                LEGS” for goods in Class 8, U.S. Trademark Registration No.


                5,407,466 for         for goods in Class 8, U.S. Trademark
                Registration     No.    2,884,308    for   the    wordmark
                “MICROTOUCH” for goods in Class 8, U.S. Trademark
                Registration     No.   4,183,150     for   the    wordmark
                “MICROTOUCH MAX” for goods in Class 8, U.S.
                Trademark Registration No. 4,937,115 for the wordmark
                “MICROTOUCH ONE” for goods in Class 8, U.S. Trademark
                Registration     No.    4,582,646    for   the    wordmark
                “MICROTOUCH SWITCHBLADE” for goods in Class 8 and
                U.S. Trademark Registration No. 4,749,480 for the wordmark
                “TOUGHBLADE” for goods in Class 8
Touch Works     U.S. Copyright Reg. VA 2-112-403, covering the Finishing       N/A
                Touch Flawless Packaging Artwork, U.S. Copyright Reg. VA
                2-102-735, covering the Finishing Touch Flawless Packaging
                Artwork and Instructions, U.S. Copyright Reg. PA 2-055-361,
                covering the Finishing Touch Flawless Commercial, U.S.
                Copyright Reg. VA 2-082-167, covering the Finishing Touch
                Flawless Website, U.S. Copyright Reg. VA 2-114-639,
                covering the Finishing Touch Flawless Brand Website, U.S.
                Copyright Reg. PA 2-113-678, covering the Flawless Legs
                Commercial, U.S. Copyright Reg. VA 2-115-168, covering
                the Flawless Legs Website, U.S. Copyright Reg. VA 2-114-
                549, covering the Flawless Legs Packaging Artwork and
                Instructions, U.S. Copyright Reg. VA 1-898-348, covering the
                Yes! by Finishing Touch Website, U.S. Copyright Reg. VA 1-
                892-726, covering the Microtouch One Packaging and
                Instructions, U.S. Copyright Reg. VA 2-000-168, covering the
                MicroTouch One Website, U.S. Copyright Reg. VA 2-000-
                181, covering the MicroTouch One Packaging Artwork, U.S.
                Copyright VAu 1-142-294, Microtouch Switchblade
                Packaging and Instructions and U.S. Copyright Reg. VA 1-
                945-485, covering the MicroTouch Tough Blade Packaging
                                        iii
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 6 of 16




Touch Products      A line of personal hair removal tools, marketed and sold under      N/A
                    Ideavillage’s distinct Touch brand, namely, FINISHING
                    TOUCH,         MICROTOUCH,           FINISHING        TOUCH
                    FLAWLESS, YES! BY FINISHING TOUCH and
                    MICROTOUCH TOUGH BLADE, among others
Counterfeit         Products bearing or used in connection with the Touch Marks         N/A
Products            and/or Touch Works, and/or products in packaging and/or
                    containing labels and/or hang tags bearing the Touch Marks
                    and/or Touch Works, and/or bearing or used in connection
                    with marks and/or artwork that are confusingly or
                    substantially similar to the Touch Marks and/or Touch Works
                    and/or products that are identical or confusingly or
                    substantially similar to the Touch Products
Infringing          Defendants’ listings for Counterfeit Products                       N/A
Listings
User Accounts       Any and all websites and any and all accounts with online           N/A
                    marketplace platforms such as Wish, as well as any and all as
                    yet undiscovered accounts with additional online marketplace
                    platforms held by or associated with Defendants, their
                    respective officers, employees, agents, servants and all
                    persons in active concert or participation with any of them
Merchant            Any and all User Accounts through which Defendants, their           N/A
Storefronts         respective officers, employees, agents, servants and all
                    persons in active concert or participation with any of them
                    operate storefronts to manufacture, import, export, advertise,
                    market, promote, distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which are held by or
                    associated with Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them
Defendants’         Any and all money, securities or other property or assets of        N/A
Assets              Defendants (whether said assets are located in the U.S. or
                    abroad)
Defendants’         Any and all financial accounts associated with or utilized by       N/A
Financial           any Defendants or any Defendants’ User Accounts or
Accounts            Merchant Storefront(s) (whether said account is located in the
                    U.S. or abroad)
Financial           Any banks, financial institutions, credit card companies and
Institutions        payment processing agencies, such as ContextLogic, PayPal
                    Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                    Solutions, Inc. (“PingPong”), and other companies or agencies
                    that engage in the processing or transfer of money and/or real
                    or personal property of Defendants
Third Party         Online marketplace platforms, including, without limitation,        N/A
Service Providers   those owned and operated, directly or indirectly, by
                    ContextLogic, such as Wish, as well as any and all as yet
                                              iv
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 7 of 16




                     undiscovered online marketplace platforms and/or entities
                     through which Defendants, their respective officers,
                     employees, agents, servants and all persons in active concert
                     or participation with any of them manufacture, import, export,
                     advertise, market, promote, distribute, offer for sale, sell
                     and/or otherwise deal in Counterfeit Products which are
                     hereinafter identified as a result of any order entered in this
                     action, or otherwise
Defendants’          Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiff’s Motion   Plaintiff’s Application for Default Judgment and a Permanent      'NW
for Default          Injunction should not be entered Against Defaulting
Judgment             Defendants filed on May 7, 2020
Scully Aff.          Affidavit by Brieanne Scully in Support of Plaintiff’s Motion     'NW
                     for Default Judgment
Wish Discovery       The supplemental report identifying Defendants’ Infringing        N/A
                     Product ID, Merchant ID, Product Lifetime Units Sold and
                     Product Lifetime GMV, among other things, provided by
                     counsel for ContextLogic to Plaintiff’s counsel pursuant to the
                     expedited discovery ordered in both the TRO and PI Order




                                              v
           Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 8 of 16




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s Touch Marks and Touch

Works, without limitation, in their manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit

Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 9 of 16




  reasonable and Plaintiff is awarded statutory damages against each of the Defaulting

  Defendants pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act as follows (“Defaulting

  Defendants’ Individual Damages Award”), plus post-judgment interest calculated pursuant to

  the statutory rate, in the amount of fifty thousand dollars ($50,000.00) against each of the

  VL[W\VHYHQ ( Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

  Lanham Act for a total of $3,50,000.00 (Three Million 7KUHH Hundred Fifty

  Thousand Dollars).


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Touch Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the Touch

         Marks and/or incorporating the Touch Works and/or artwork that is substantially

         similar to, identical to and constitute infringement of the Touch Works;

      B. directly or indirectly infringing in any manner any of Plaintiff’s Touch Marks and

         Touch Works;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Touch

         Marks and Touch Works to identify any goods or services not authorized by Plaintiff;


                                               2
 Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 10 of 16




D. using any of Plaintiff’s Touch Marks and Touch Works, or any other marks or artwork

   that are confusingly or substantially similar to the Touch Marks and Touch Works on

   or in connection with the manufacturing, importing, exporting, advertising, marketing,

   promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing

   in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

          distribution, display, offering for sale and/or sale of Counterfeit Products by

          Defaulting Defendants and by their respective officers, employees, agents,

          servants and all persons in active concert or participation with any of them; and




                                         3
         Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 11 of 16




       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Touch Marks and

     Touch Works, or bear any marks or artwork that are confusingly or substantially similar to

     the Touch Marks and Touch Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;




                                                4
          Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 12 of 16




         C. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

      Providers are permanently enjoined and restrained from:

         A. providing services to Defaulting Defendants and Defaulting Defendants’ User

               Accounts and Merchant Storefronts, including, without limitation, continued operation

               of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

         B. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) above.

         IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

     by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

     Defendants, Financial Institutions and Third Party Service Providers through the pendency of

     this action.

                           V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

     forbidden to make or suffer any sale, assignment, transfer or interference with any property in

     which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

     the CPLR, for a thirty (30) day period after the entry of this Order.




                                                    5
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 13 of 16




 VI.   Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting Defendants’ Frozen Assets

   from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

   Defendants’ Frozen Assets equal Defaulting Defendants’ Individual Damages Award, hereby

   released and transferred to Plaintiff as full satisfaction of Defaulting Defendants’ Individual

   Damages Awards for that Defaulting Defendant, and those Defaulting Defendants’ Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff’s counsel of such Defaulting Defendants’ Frozen Assets in full satisfaction of

   Defaulting Defendants’ Individual Damages Awards, the Financial Institution(s) holding that

   Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen Accounts may

   unfreeze that Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen

   Accounts. To the extent that Defaulting Defendants’ Frozen Assets are less than Defaulting

   Defendants’ Individual Damages Awards, that Defaulting Defendants’ Frozen Assets are

   hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendants’

   Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendants’

   Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

   counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

   64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies


                                                 6
       Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 14 of 16




  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendants’ Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendants’ Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiff discovers new and/or additional Defaulting Defendants’ Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants’ Financial

  Accounts (whether said account is located in the U.S. or abroad) (“Defaulting Defendants’

  Additional Assets” and “Defaulting Defendants’ Additional Financial Accounts,”

  respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

  Institutions controlling or otherwise holding such Defaulting Defendants’ Additional Assets

  and/or Defaulting Defendants’ Additional Financial Accounts (“Financial Institutions Holding

  Defaulting Defendants’ Additional Assets and/or Financial Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting




                                                7
        Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 15 of 16




          Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

          Damage Awards, unless Defaulting Defendants have filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

          be exempted from this Order.


                                 VII.    Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and




                                                8
         Case 1:18-cv-09999-RA Document 80 Filed 11/17/20 Page 16 of 16




7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

1RYHPEHU.


                                                    _________________________________
                                                    HON. RONNIE ABRAMS
                                                    UNITED STATES DISTRICT JUDGE




                                                9
